COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00664-CR
Style:                   Johnny Melchor Macias v. The State of Texas
Date motion filed*:      May 4, 2017
Type of motion:          State’s Second Motion for Extension of Time to File Appellate Brief
Party filing motion:     Appellee The State of Texas
Document to be filed:    Appellee’s brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   March 20, 2017
       Number of extensions granted:             1         Current Due Date: May 4, 2017
       Date Requested:                      N/A (45 days requested for a total of 91 days from
                                            original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: June 19, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________


Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: May 11, 2017




November 7, 2008 Revision